Citation Nr: 0020264	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  98-02 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for cyst 
and a stomach disorder as secondary to exposure to herbicide 
agents to include Agent Orange.

2.  Entitlement to service connection for headaches and a 
throat disorder secondary to exposure to herbicide agents to 
include Agent Orange. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
September 1967. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO), which found that the veteran had not 
submitted new and material evidence sufficient to reopen 
previously denied claims of entitlement to service connection 
for cyst and a stomach disorder, both claimed as secondary to 
herbicide exposure.  This determination also denied the 
veteran entitlement to service connection for headaches and a 
throat disorder, both claimed as residuals of exposure to 
herbicide agents to include Agent Orange.  

In January 2000, the veteran appeared and offered testimony 
in connection with his claims before the undersigned member 
of the Board at the RO.  A transcript of the veteran's 
testimony on that occasion has been associated with his 
claims file.  At this hearing, the veteran raised the issue 
of entitlement to service connection for basal cell 
carcinoma.  This issue has not been developed for appellate 
review and is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Service connection for a stomach disorder as a residual 
of Agent Orange exposure was denied on the merits by RO 
rating decisions in March 1994 and April 1995; the veteran 
did not perfect appeals to these rating actions.

2.  An April 1995 RO rating decision denied service 
connection for cyst as a residual of Agent Orange exposure on 
the merits; the veteran did not perfect an appeal to this 
rating action.  

3.  Evidence received since the April 1995 RO determinations 
is either cumulative or does not tend to demonstrate that the 
claimed disabilities were incurred in or aggravated by active 
service, and is therefore not so significant that it must be 
considered in order to fairly decide the merits of the 
claims.

4.  There is no competent (medical) evidence tending to show 
that the veteran's throat disorder and headaches were 
demonstrated in service or are in way attributable to the 
consequences of herbicide or other chemical exposure therein.  


CONCLUSIONS OF LAW

1.  The evidence adduced since the April 1995 rating decision 
denying service connection for a stomach disorder and cyst as 
residuals of Agent Orange exposure is not new and material 
and these claims are not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.302, 20.1103 
(1999).  

2.  The veteran's claims for service connection for headaches 
and a throat disorder secondary to exposure to herbicide 
agents, to include Agent Orange, are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

In a March 1994 rating action, the RO denied the veteran 
entitlement to service connection for a stomach condition.  
In a subsequent rating action in April 1995, the RO 
reconsidered this issue and again denied service connection 
for a stomach disorder as well as service connection for a 
cyst, both as secondary to Agent Orange exposure.  The 
veteran was furnished a statement of the case in May 1995 but 
did not perfect an appeal as to these issues.  

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a)(b).  If a 
Notice of Disagreement is filed within the one-year period, 
the RO shall issue a statement of the case.  38 U.S.C.A. 
§ 7105(d).  The veteran is provided a period of 60 days (or 
the remainder of the one-year period from the date of mailing 
of the notice of determination being appealed) to file the 
formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  
In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed except as otherwise provided.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

In considering whether a claim may be reopened, a two-step 
analysis must be performed.  First, the Board must determine 
whether the evidence is both new and material.  If, and only 
if the Board determines that the claimant has produced new 
and material evidence is the claim deemed to have been 
reopened and the case must then be evaluated on the basis of 
all the evidence, both new and old.  Manio v. Derwinski, 
1 Vet. App. 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decisionmakers, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The first step in the two-step analysis involves the 
questions:  (1) Is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?  

The Board will first review the evidence that was before the 
agency of original jurisdiction in April 1995 for purposes of 
clarity.  This evidence included the veteran's service 
medical records, which show that the veteran complained of 
his stomach hurting constantly in March 1966.  He was 
prescribed Librium.  Thereafter, the veteran presented to a 
service department treatment facility in May 1967 with a 
small cyst on the left axilla.  He was treated with ointment.  
No further complaints or findings referable to the veteran's 
stomach and/or cyst are otherwise contained in the veteran's 
service medical records.  On the veteran's medical 
examination for service separation in September 1967, a 
comprehensive clinical evaluation of the veteran found no 
abnormalities.  

On a VA examination in December 1994, the veteran reported 
that he was in Vietnam from October 1966 to September 1967.  
He said that, for the first six weeks he was there, he was 
daily involved in activities where Agent Orange was used.  He 
reported that he was directly sprayed with and used food and 
water that could have been contaminated by Agent Orange.  He 
further said that, for the past 10 or 15 years, he has had 
complaints of abdominal pain and diarrhea and that no studies 
have been done on these complaints.  He also has had no 
weight loss, jaundice, nausea and/or vomiting.  He further 
reported that he had several sebaceous cysts removed from his 
back, but otherwise has no other symptoms attributable to 
Agent Orange.  On physical examination, the veteran's abdomen 
was soft, with no masses, visceromegaly, tenderness or 
hernia.  The veteran's skin was negative for ulcerative, 
pigmented, pustular or cystic lesions.  The veteran's 
examiner concluded that the veteran had abdominal pains of 
undetermined etiology and that there were no physical 
findings suggestive of exposure to dioxin.  

An upper gastrointestinal series in January 1995 was 
significant for a small amount of gastroesophageal reflux and 
a thickened duodenal fold suggesting duodenitis.  

On the basis of the above evidence, the RO, in April 1995, 
concluded that the veteran's cyst demonstrated in service was 
a temporary condition, which resolved with treatment with no 
permanent residual disability.  It was further concluded that 
the veteran's stomach disorder (duodenitis) and cyst were not 
entitled to service connection on a presumptive basis (under 
the provisions of 38 C.F.R. § 3.309(e) pertaining to diseases 
associated with exposure to certain herbicide agents) or that 
these disorders were otherwise shown by nexus evidence to be 
attributable to service.  

Evidence adduced since the April 1995 rating decision 
consists of VA clinical data compiled since November 1995 to 
include a report of an October 1996 VA examination and the 
veteran's testimony at personal hearings on appeal in July 
1998 and January 2000.  

VA outpatient treatment records show evaluation and treatment 
provided to the veteran for various complaints and include 
findings of alcohol dependency, cocaine and cannabis abuse, 
as well as gastroesophageal reflux disease.  In December 
1995, the veteran underwent excision of medial and lateral 
canthal lesions.  Basal cell carcinoma right medial canthus 
and nervus left lateral canthus were the postoperative 
diagnoses.  

On VA intestine examination in October 1996, the veteran 
reported a history of abdominal pain and diarrhea as well as 
a history of epigastric abdominal pain without any 
hematemesis or melena.  The veteran's intestinal examination 
disclosed no abnormality on stomach examination.  The veteran 
complained of epigastric abdominal pain recurring once or 
twice a month.  History of duodenitis was the diagnosis.  On 
VA skin examination in October 1996, the veteran was noted to 
have a history of basal cell cancer of both eyes and skin 
lesions of the face, trunk, chest and abdomen and on the 
lower extremities.  The veteran's chest lesions were found to 
be keratotic by biopsy.  Following objective examination, 
status post basal cell cancers of the canthus of both eyes, 
keratotic skin lesions, seborrheic keratosis and athlete's 
feet were diagnosed.  

At a personal hearing on appeal in July 1998, the veteran 
described his claimed exposure to Agent Orange in Vietnam and 
the treatment provided to him subsequent to service for 
complaints of stomach discomfort.  He testified that he 
underwent a VA gastrointestinal series and was provided 
Maalox for his condition.  He further testified that he had a 
cyst removed from his right arm "around the nineties."  

At his January 2000 hearing before the undersigned, the 
veteran reported that VA had provided all his treatment post 
service and that he recently had further excisions of basal 
cell carcinomas.  He said his VA physicians had advised him 
that his basal cell carcinomas were possibly related to Agent 
Orange exposure and/or exposure to the sun.  The veteran 
further stated that he has a problem with his stomach, which 
he has been told by his VA physicians could be related to 
Agent Orange exposure.  

Analysis

The Board has reviewed the evidence submitted since the April 
1995 rating decision and has determined that, while this 
evidence is new, it is not material.  The clinical evidence 
described above clearly does not demonstrate that the veteran 
had the onset of a current and chronic stomach disorder 
(duodenitis) in service or that it is a result of exposure 
therein to Agent Orange.  Records of treatment many years 
after service that do not indicate in any way that the 
conditions are service connected are not new and material 
such that the claim may be reopened.  See Elkins v. Brown, 
8 Vet. App. 391 (1995); Cox v. Brown, 5 Vet. App. 95 (1993).  
Similarly, the clinical evidence received since the April 
1995 determination, while new with respect to the veteran's 
claim for service connection for a cyst, is not material.  
Service connection for a cyst treated in service was denied 
in April 1995 because of an absence of any clinical evidence 
of residual disability.  The evidence received since that 
determination does not contain any findings which show 
otherwise.  Thus, there is still no competent evidence of 
residuals of the cyst that was manifested in service.  As 
such, the clinical evidence on file since April 1995 is not 
so significant that it requires consideration to fairly 
decide the merits of the veteran's claim.  

The veteran's testimony in July 1998 and January 2000 is not 
new and material evidence since assertions that the veteran 
has a stomach disorder and residuals of a cyst secondary to 
Agent Orange exposure had previously been considered.  The 
fact that sworn testimony has been presented does not provide 
a basis for reopening the claim.  The recounting is not new.  
Godwin v. Derwinski, 1 Vet. App. 419, 424 (1994).  See also 
Reid v. Derwinski, 2 Vet. App. 312 (1992).  (To the extent 
hearing testimony restates conditions already on file, it 
does not constitute new and material evidence).  

In sum, the evidence submitted since the April 1995 rating 
decision is not both new and material and the claims for 
service connection for entitlement to service connection for 
a cyst and a stomach disorder thus are not reopened.  

II.  Service Connection for Headaches and a Throat Disorder 
as Secondary
to Agent Orange Exposure

The veteran has the initial burden of establishing that he 
has submitted a well-grounded claim.  Once he has done so, 
the burden shifts to VA to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107(a).  The VA 
benefits system requires more than just an allegation, a 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Murphy v. Derwinski, 1 Vet. App. 
708 (1990).  A claimant would not meet this burden merely by 
presenting lay testimony, including his own, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under Section 
5107(a); if no cognizable evidence is submitted to support a 
claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet. App. at 611.  

The law provides that service connection may be established 
for chronic disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.307 (1999).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

The veteran's active duty included service in Vietnam during 
the Vietnam Era and he contends that he was exposed to Agent 
Orange during that period and, as a result, developed 
headaches and a throat disorder.  

The regulations pertaining to Agent Orange exposure, 
including all herbicides used in Vietnam specify the diseases 
for which service connection may be presumed due to an 
association or exposure to herbicide agents.  38 C.F.R. 
§ 3.309(e) (1999).  The specific diseases are chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
soft tissue sarcoma, multiple myeloma, respiratory cancers, 
acute and subacute peripheral neuropathy and prostate cancer.  
Id.  If a veteran who served in Vietnam during the Vietnam 
Era develops a disease listed as associated with Agent Orange 
exposure, exposure to Agent Orange will be presumed.  
38 C.F.R. § 3.307(a)(6)(iii) (1999).  

In addition, the Secretary of the Department of Veterans 
Affairs formally announced in the Federal Register of January 
4, 1994, that a presumption of service connection based on 
exposure to herbicides used in Vietnam was not warranted for 
certain conditions, to include gastrointestinal tumors 
(stomach cancer, pancreatic cancer, colon cancer and rectal 
cancer) or for "any other condition for which the Secretary 
has not specifically determined, a presumption of service 
connection is warranted."  59 Fed. Reg. 341 (1994).  

Although the veteran argues that he was exposed to Agent 
Orange while in Vietnam during the Vietnam Era and has a 
throat disorder (diagnosed on VA examination in October 1996 
as a history of chronic sore throat) and headaches resulting 
therefrom, neither of these disorders are legally recognized 
as being attributable to Agent Orange exposure.  
Consequently, in the absence of competent evidence of medical 
causation between Agent Orange exposure and the veteran's 
throat and headache disabilities a grant of service 
connection for these disorders as attributable to Agent 
Orange is unwarranted.  No such evidence has been presented.  

Notwithstanding the above, the veteran is entitled to a grant 
of service connection for the disorders claimed if they are 
shown to exist and had their onset in service.  Here, we note 
that a threshold requirement in establishing service 
connection, on any basis, is the showing of a current 
disability.  If a current disability is not shown, the 
veteran fails to meet the threshold requirement and the claim 
is not plausible and, therefore, not well grounded.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The elements of a well-grounded claim were identified by the 
United States Court of Appeals for Veterans Claims (Court) in 
Caluza v. Brown, 7 Vet. App. 498 (1995).  In order for a 
claim to be well grounded, there must be competent evidence 
of a current disability (a medical diagnosis), of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence) and of a nexus between the inservice injury 
or disease, and the current disability (medical evidence).  
Caluza, Id.  See also Epps v. Gober, 126 F.3d. 1464, 1468 
(Fed. Cir. 1997).

In this case, service medical records are negative for any 
suggestion of a headache disorder.  The service medical 
records do show that the veteran was evaluated for complaints 
of a sore throat in January 1966 and, following a throat 
swab, pharyngitis was diagnosed.  The post service clinical 
record, including an October 1996 cranial nerve examination, 
which found no abnormality, is also negative for any 
diagnosis of headaches.  Further, while a history of chronic 
sore throat was diagnosed on VA examination in October 1996, 
pharyngitis was not diagnosed at this time or any time 
subsequent to the veteran's service.  

Accepting for the purposes of establishing a current 
diagnosis that the veteran has headaches and a chronic sore 
throat as alleged, his claims for these disorders are not 
well grounded as there is no competent evidence from a 
medical professional that any current headache and/or throat 
disorder is related to events in service, including claimed 
exposure to Agent Orange.  Thus, the third Caluza requirement 
is not met in this case.  Hence, absent competent medical 
evidence of a nexus or link between the veteran's service and 
his headaches and throat disorder, to the extent they are 
diagnosed, the veteran has not submitted a well-grounded 
claim and the appeal as to these issues must be denied.  

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for headaches and a throat disorder are 
well grounded, VA is under no duty to assist him in 
developing the evidence pertinent to his claim.  See Epps v. 
Gober, 126 F.3d. 1464 (1997).  Moreover, the Board is aware 
of no circumstances in this case that would put VA on notice 
that any additional relevant evidence may exist that, if 
obtained, would make his claim well grounded.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  

The Board finds its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for headaches and a throat 
disorder as a result of exposure to Agent Orange.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  

ORDER

New and material evidence not having been received to reopen 
the claims of service connection for cyst and a stomach 
disorder, secondary to exposure to herbicide agents to 
include Agent Orange, the appeals are denied.  

The claims for service connection for headaches and a throat 
disorder, secondary to exposure to herbicide agents to 
include Agent Orange, are denied as not well grounded.  

		
	J. E. Day
	Member, Board of Veterans' Appeals

 

